Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing News Release Contacts: Media Investor Relations Robert C. Ferris Elena Doom (973) 455-3388 (973) 455-2222 rob.ferris@honeywell.com elena.doom@honeywell.com HONEYWELL REPORTS 2010 FULL-YEAR SALES UP 8% TO $33.4 BILLION; PROFORMA EARNINGS PER SHARE UP 12% TO $3.00, REPORTED EARNINGS PER SHARE UP 26% TO $2.59 HONEYWELL ANNOUNCES SALE OF CPG FOR $950 MILLION  Fourth Quarter Sales $9.0 Billion, Up 12%, 10% Organic Growth  Fourth Quarter EPS Ahead of Expectations: $0.87 Proforma, $0.47 Reported  2010 Record Year For Cash Flow From Operations of $4.2B and Free Cash Flow of $3.6B  CPG Divestiture Anticipated to Close 3Q11; Deployment of Proceeds and Gain to Offset Dilution  2uidance Raised 10 Cents to $3.60-3.80 from $3.50-3.70, Excluding Gain on Sale MORRIS TOWNSHIP, N.J., January 28, 2011 Honeywell ( NYSE: HON ) today announced full-year 2010 sales increased 8% to $33.4 billion vs. $30.9 billion in 2009. Earnings per share (proforma) were up 12% to $3.00 versus $2.69 in the prior year, excluding the unfavorable impact of the pension mark-to-market adjustment.
